Dear Mr. Delahaye:
This opinion is in response to your request regarding the eleven-member commission which governs the Iberville Parks and Recreation District.  In your request, you iterated to us the question posed to you by the Iberville Parish Police Jury as to how a quorum of the commission is to be determined while there are only four of the seven voting members currently in office on the commission.
R.S. 33:4569.1(A) creates this commission and clearly provides that "[t]he commission shall consist of eleven members. . ., to be composed [of] . . . [s]even citizen members . . . [and] [f]our [non-voting] ex officio members . . . ."  R.S.33:4569.1(D) provides that "[a] majority of the membership of the commission shall constitute a quorum for the transaction of business." In our plain reading of these statutory provisions, "the membership of the commission" means "the eleven members" of which the commission consists, even though four of them hold non-voting, ex officio memberships. Consequently, according to our reading of the statute, a quorum consists of any six members of the commission.
It seems to make no difference to the quorum requirement that not all of the members provided by the statute are actually appointed to the commission at the time; such a situation does not reduce the number needed for a quorum according to the express and specific language of the statute.  Thus, in our opinion, a quorum requires a majority of the entire membership of the commission, which statutorily consists of eleven members.
Trusting this opinion has adequately answered your request, we remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: THOMAS S. HALLIGAN Assistant Attorney General
RPI:TSH:jv/861f